Title: To Thomas Jefferson from Daniel Bradley, 7 September 1805
From: Bradley, Daniel
To: Jefferson, Thomas


                  
                     Dear Sir,
                     7th September 1805—
                  
                  I Took up on the 3d. of this Month Neagroe man at this place First said he was free and had A persel of papers with him that was soe bad wrote and formed that I Took him to A Justice and he is in Jail now he Confeses he is the property of yours—he sais he is A Black Smith he is About 6 fees high About 24 years old with A schare on his upper Lip he had Two paper of Discharge and one pass to goe to the Citty of Washington sutch would Condemed Any person of his Colour he said at First he was free and his Name was James Bolds—and after Beinge in Jail A While made the Above confession to me I Tooke him up my selfe and I am the Jailor of this County Farefax I have all his papers in my persesion and Intends to keep them Til you send for them By Letter and the Fellow he sais Wilson Lilley gave them to him the overseers son in Law and he gave him $5 and a Coat shem you can proceed as you please as you now Best as the fellow sais he is goinge Away shortly with the overseer to Kentuckey I Expect he is your property from what he sais now he sais his name is James Hubbert and his Clothinge is as follows 1 Mixt Coat Nankeen Breaches A Dove Coloured west coat Oznabrigs shert A new Hatt I shal Indevour to keep the said fellow Til you shal thinke proper to send for him you will please to send for him by some person that nows him—By Letter as I run A great Resk in Taken up As large fellow as he is if you thinke proper to Bestow Aney thinge on me more then the Law givs it will be thank  full Recivd by your most Obedient and Most humble Servt.
                  
                     Daniel Bradley 
                     
                  
               